UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 25, 2009 DIAMOND INFORMATION INSTITUTE, INC. (Exact name of registrant as specified in its charter) New Jersey 333-149978 22-2935867 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 12 Daniel Road East Fairfield, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (973) 227-3230 Copies of Communications to: Stoecklein Law Group Emerald Plaza 402 West Broadway
